Citation Nr: 0218615	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  98-15 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for degenerative arthritis of the lumbosacral spine (low 
back disability), prior to August 25, 2000.

2.  Entitlement to an increased evaluation for low back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to service connection for left knee 
disability, including asserted as due to an undiagnosed 
illness.

4.  Entitlement to service connection for primary 
insomnia, claimed as sleepiness, including asserted as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to 
October 1975 and from December 1990 to April 1991, 
including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which increased the 
evaluation of the veteran's low back disability to 10 
percent, effective July 26, 1996, and denied service 
connection for left knee disability and primary insomnia.  
The veteran perfected a timely appeal of this 
determination to the Board.

In the February 1998 rating decision, while acknowledging 
the finality of an unappealed April 1976 rating decision 
that denied service connection for left knee disability, 
the RO considered the veteran's claim of service 
connection for left knee disability on a de novo basis.  
The Board, however, must initially determine whether the 
veteran presented new and material evidence sufficient to 
reopen his claim of service connection for left knee 
disability because doing so goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate 
it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  In light of the following decision, in 
which the Board finds that new and material evidence has 
been presented and that the duty to assist has been 
satisfied, the Board will address the merits of this 
claim.  As such, the Board has identified this issue as 
indicated on the title page.

During the course of this appeal, in a September 2000 
rating decision, the RO increased the evaluation of the 
veteran's low back disability to 20 percent, effective 
August 25, 2000.  Because the increase in the evaluation 
of the veteran's low back disability does not represent 
the maximum rating available for this condition, the 
veteran's claim for an increased evaluation remains in 
appellate status, and the Board has identified this claim 
as separate issues as reflected on the title page.  AB v. 
Brown, 6 Vet. App. 35 (1993).

Finally, in an August 2002 statement, the veteran's spouse 
sought apportionment of the veteran's disability 
compensation benefits.  To date, it does not appear that 
VA has considered this request and it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Prior to August 25, 2000, the veteran's low back 
disability was manifested by muscle spasm and mild 
limitation of motion; even with resolution of all 
reasonable doubt in the veteran's favor, the disability 
was comparable to no more than moderate limitation of 
motion based on functional loss due to pain, weakness, 
excess fatigability, or incoordination during periods of 
flare-up or exacerbation, and the evidence did not show 
that the condition was productive of listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or 
some of the above with abnormal mobility on forced motion.

3.  Since August 25, 2000, the veteran's low back 
disability has been manifested by muscle spasm and mild 
limitation of motion; even with resolution of all 
reasonable doubt in the veteran's favor, the disability is 
comparable to no more than moderate limitation of motion 
based on functional loss due to pain, weakness, excess 
fatigability, or incoordination during periods of flare-up 
or exacerbation, and the evidence does not show that the 
condition is productive of listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space or some of the 
above with abnormal mobility on forced motion.

4.  In an April 1976 rating action, the RO denied service 
connection for residuals of a left knee injury; the 
veteran was provided notice of the decision and of his 
appellate rights, but he did not appeal this determination 
and the decision became final.

5.  Evidence added to the record since the April 1976 
rating decision that denied service connection for left 
knee disability is so significant that it must be 
considered in order to fairly decide the merits of the 
case.

6.  The medical evidence shows that the veteran's current 
left knee disability is not due to an undiagnosed illness, 
and is not related to disease or injury during either 
period of service.

7.  Primary insomnia was incurred during service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the 
veteran's favor, the criteria for a 20 percent evaluation 
for the veteran's low back disability, prior to August 25, 
2000, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a; Diagnostic Codes 5003, 5285, 5286, 
5292, 5295 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5285, 
5286, 5292, 5295 (2002).

3.  The RO's unappealed April 1976 decision, which denied 
the veteran's claim of service connection for residuals of 
a left knee injury, is final.  38 U.S.C.A. § 7105 (West 
1991) (formerly 38 U.S.C. § 4005 (1976)); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.118, 19.153 (1976).

4.  Evidence received since the April 1976 RO rating 
decision is new and material; the claim of entitlement to 
service connection for a back condition is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

5.  Left knee disability was not incurred in or aggravated 
by active service, and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

6.  The veteran's primary insomnia is due to an injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims for an 
increased rating for his low back disability and to 
service connection for left knee disability and primary 
insomnia, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran was provided with VA examinations to determine 
the extent and severity of his low back disability in 
November 1996, August 2000 and August 2001.  In addition, 
in November 1996 and August 2001, the veteran was afforded 
VA examinations to determine the nature and extent of his 
left knee disability and to obtain an opinion as to the 
etiology of this disorder, and in October 2001, the August 
2001 examiner prepared an addendum that further discussed 
his conclusion regarding the etiology of the veteran's 
left knee disability.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran was also afforded VA 
examinations in April and November 1996 to determine the 
nature, extent and etiology of his sleep disorder.  
Charles.

In addition, the veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent 
evidence, and the laws and regulations related to the 
claims, and essentially notify them of the evidence needed 
by the veteran to prevail on the claims.  In a February 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist 
him in obtaining any relevant evidence.  This letter gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and 
the veteran's representative has been given the 
opportunity to submit written argument; indeed, in a July 
2000 statement, the veteran indicated that he had no 
further information to add to the record.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claim at this time, without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, the extensive record 
on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Increased rating for low back disability

A.  Background

In an April 1976 rating action, the RO granted service 
connection for "lumbosacral strain, minimal," and assigned 
a noncompensable evaluation under Diagnostic Code 5295, 
effective November 1, 1975.  That rating and the 
characterization of the service-connected disability 
remained in effect when the veteran filed this claim 
seeking an increased rating in July 1996.

Private medical records, dated from June 1994 to February 
1995, show that the veteran received treatment for 
complaints of back problems that had been chronic since 
his initial period of military service.  In addition, a 
February 1995 entry reflects that the veteran had been 
seen in an emergency room for treatment of back spasms; 
the diagnosis was low back pain.

In November 1996, the veteran was afforded a VA general 
medical examination.  During the examination, the veteran 
complained of having constant low back pain, but indicated 
that it had no effect on his job performance.  The 
examiner reported that the motility of the veteran's spine 
was within normal limits in all axes and that he could 
walk on his heels and toes.  X-ray study showed a partial 
sacralization of L5, with formation of an anomalous joint 
on the right, and with no degenerative changes.  The 
diagnosis was mild chronic low back strain with a normal 
examination, except for a mild congenital deformity.

Based on the above evidence, in a February 1998 rating 
decision, the RO increased the evaluation of the veteran's 
lumbosacral strain to 10 percent under Diagnostic Code 
5295, effective July 26, 1996.

The veteran perfected an appeal, and at a February 1998 RO 
hearing, he testified that he suffered from chronic dull 
pain that radiated down his left lower extremity, as well 
as stiffness.  In addition, he denied receiving inpatient 
hospital care to treat the condition, and reported that he 
treated the disability with Voltaren and heating pads.  
The veteran indicated that he worked in the personnel 
department of the United States Postal Service (USPS), and 
described the position as "sedentary."  Finally, he argued 
that the disability most closely approximated the criteria 
for a 20 percent evaluation.

In addition, private medical records, dated from August to 
September 1998, show that the veteran was seen for 
complaints of radiating, low back pain.  The physician, 
Dr. Steven R. Kessel, indicated that it was worse on 
activity, and recommended that the veteran continue 
treating it with Voltaren.

In August 2000, the veteran was afforded a formal VA spine 
examination.  At the outset of the report, the examiner 
discussed the history of the veteran's low back 
disability, and noted his complaints of progressively 
worsening pain.  The veteran reported that his activities 
had definitely been limited, explaining that he was no 
longer able to run.  He also stated that the condition had 
flared up approximately two to three times per week during 
the previous eight-month period, and indicated that the 
flare-ups usually persisted for one to two days.  The 
veteran further reported that he previously worked at a 
desk job, but because sitting caused his low back symptoms 
to increase, he switched positions and was now in 
maintenance.  In addition, he stated that he worked only 
two rather than five days per week.  The veteran 
acknowledged that some of the physical activities required 
for his maintenance position aggravated his low back 
disability, but noted that he did not have to sit for 
prolonged periods of time; instead, he said he was able to 
move about, which helped ameliorate his low back symptoms.

The examination revealed that the veteran had straight leg 
raising to 90 degrees, bilaterally, with tenderness in the 
L2-S1 paravertebral muscle area.  The examiner reported 
that there was no tenderness of the sacroiliac joints or 
of the sciatic nerve.  Range of motion studies disclosed 
that the veteran had forward flexion to 90 degrees, 
backward extension to 28 degrees, left lateral bending to 
25 degrees and right lateral bending to 22 degrees.  
During the examination, the veteran exhibited muscle spasm 
in the paravertebral muscle area when being palpated in 
the lower back.  X-rays showed partial sacralization of L5 
on the right, and the examiner diagnosed the veteran as 
having "degenerative arthritis of the lumbosacral spine 
with pain in the lower back that restricts running and 
sitting very long with partial sacralization of the L5 
transverse process on the right.

Based on the findings of the August 2000 VA examination 
report showing that the disability was productive of 
muscle spasm, in September 2000 the RO increased the 
evaluation of the veteran's low back disability, now 
defined as degenerative arthritis of the lumbosacral 
spine, to 20 percent under Diagnostic Code 5010-5295, 
effective August 25, 2000.

In August 2001, the veteran was afforded another formal VA 
spine examination.  At the outset of the report, the 
physician indicated that he had reviewed the veteran's 
claims folder, and discussed the history of the veteran's 
low back disability.  The veteran complained of having 
some weakness as well as pain at the extremes of motion.  
In addition, he denied having flare-ups, and the veteran 
indicated that he was able to perform his physical tasks 
required of his position as a custodian with the USPS; he 
also stated that he was out two days from work in the past 
year.

The examination revealed that the veteran had forward 
flexion to 80 degrees, lateral flexion bilaterally to 40 
degrees, and rotation to the left of 25 degrees and to the 
right 20 degrees.  The diagnosis was chronic lumbosacral 
spine strain, mild.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  
After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2002).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The veteran's low back disability is rated as 10 percent 
disabling under Diagnostic Code 5295 prior to August 25, 
2000, and 20 percent disabling under that code since that 
time.

Under Diagnostic Code 5295, a 10 percent rating is 
warranted when the disability be productive of 
characteristic pain on motion.  A 20 percent evaluation 
requires that the disability be productive of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A maximum 40 percent 
rating under this code requires that the disability be 
productive of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity 
of joint space or some of the above with abnormal mobility 
on forced motion.

Diagnostic Code 5010 (traumatic arthritis) invokes the 
criteria set forth in Diagnostic Code 5003 (degenerative 
arthritis) which establishes three methods of evaluating 
degenerative arthritis which is established by X-rays:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation 
of motion.  Generally, when documented by X-rays, 
arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  Read together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum compensable rating for a joint, 
even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  
Limitation of motion of the lumbar spine is evaluated 
under Diagnostic Code 5292, which provides a 10 percent 
rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a maximum 40 
percent rating for severe limitation of motion.

Prior to August 25, 2000

Based on a careful review of the medical and lay evidence, 
the Board agrees with the veteran and finds that, with 
resolution of all reasonable doubt in his favor, prior to 
August 25, 2000, the severity of his low back disability 
most closely approximated the criteria for a 20 percent 
rating under Diagnostic Code 5295.  In reaching this 
conclusion, the Board notes that the evidence dated in 
1995 shows that the veteran's low back condition was 
productive of muscle spasm, and it was based on this 
symptom that the RO increased the evaluation of this 
disability to 20 percent, effective August 25, 2000.  

The Board finds, however, that entitlement to an 
evaluation in excess of 20 percent during this period is 
not warranted.  In this regard, the Board notes that, 
although the veteran reported that the condition was 
manifested by constant low back pain and stiffness, the 
November 1996 examination report shows that range of 
motion studies were within normal limits, and thus even 
considering the DeLuca factors, the disability picture 
does not approximate more than moderate limitation of 
motion during flare-ups, and thus no more than a 20 
percent rating would be warranted under Diagnostic Code 
5292.  As such, it follows that the preponderance of the 
evidence is against a finding that the condition is 
manifested by disability analogous to severe limitation of 
low back motion, and thus entitlement to a 40 percent 
rating under Diagnostic Code 5292 is not shown.  

In addition, because the evidence does not reflect that 
the disability was productive of severe disability with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on 
forced motion, a higher rating under Diagnostic Code 5295 
is also not warranted.  Further, because the evidence 
shows that the veteran has no disc pathology, 
consideration of entitlement to a higher rating under 
Diagnostic Code 5293 is not appropriate.  Finally, in the 
absence of evidence of, or disability comparable to, 
residuals of a vertebral fracture without cord involvement 
but with abnormal mobility requiring a neck brace (jury 
mast) (Diagnostic Code 5285), or ankylosis of the whole 
spine (Diagnostic Code 5286), there is no basis for 
evaluation under any other potentially applicable 
diagnostic code providing for a higher schedular 
evaluation.

Since August 25, 2000

Based on a careful review of the medical and lay evidence, 
the Board finds that entitlement to an evaluation in 
excess of 20 percent since August 25, 2000, is not 
warranted.  In this regard, the Board observes that, 
because the evidence shows that the condition was 
productive of muscle spasm, a 20 percent rating is 
appropriate.  The evidence, including the August 2000 and 
August 2001 VA examination reports, has consistently shown 
that despite his complaints of pain, the disability is 
productive of no more than mild limitation of motion.  As 
such, even considering the DeLuca factors, the disability 
picture does not approximate more than moderate limitation 
of motion during flare-ups, and thus the preponderance of 
the evidence is against a finding that the condition is 
manifested by disability analogous to severe limitation of 
low back motion for a 40 percent rating under Diagnostic 
Code 5292.  In addition, because the evidence does not 
reflect that the disability is productive of severe 
disability with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a higher rating under 
Diagnostic Code 5295 is also not warranted.  

Moreover, there is no other diagnostic code under which 
the veteran's disability can be evaluated.  Because the 
evidence shows that the veteran has no disc pathology, 
consideration of entitlement to a higher rating under 
Diagnostic Code 5293 is not appropriate.  Further, in the 
absence of evidence of, or disability comparable to, 
residuals of a vertebral fracture without cord involvement 
but with abnormal mobility requiring a neck brace (jury 
mast) (Diagnostic Code 5285), or ankylosis of the whole 
spine (Diagnostic Code 5286), there is no basis for 
evaluation under any other potentially applicable 
diagnostic code providing for a higher schedular 
evaluation.

Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's low 
back disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a 
higher evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that his low back 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or has required hospitalization, or has 
otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 at 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  New and material evidence to reopen a claim of 
service connection for left knee disability

In an unappealed April 1976 rating decision, the RO denied 
service connection for residuals of a left knee injury on 
the basis that it was not shown on the January 1976 VA 
examination.  The veteran was provided notice of the 
decision and of his appellate rights, but he did not 
appeal the determination and the decision became final.

The evidence of record at the time of the April 1976 
determination was limited to the service medical records 
for his initial period of active duty, which reflect 
treatment for left knee problems, and the January 1976 VA 
examination report.

Because the veteran did not submit a Notice of 
Disagreement to the April 1976 rating decision, it became 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 1991) (formerly 38 U.S.C. § 4005 (1976)); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.118, 19.153 (1976).  
However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the 
regulation in effect when the veteran filed this claim in 
July 1996, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it had to be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  In addition, for the 
purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record was to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There was no requirement, however, that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), reviewing the history of former section 
38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of 
a complete record rather than a showing that the evidence 
would warrant a revision of a previous decision.  Id. at 
1363.

In this regard, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  The amended definition of 
new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
does not apply to the veteran's claim, which was filed at 
the RO in July 1996.

Evidence associated with the claims folder since the April 
1976 rating decision includes VA and private medical 
reports, dated in the 1980s and 1990s; service medical 
records for the veteran's second period of service, during 
the Persian Gulf War; a transcript of his testimony at the 
September 1998 RO hearing; November 1996 and August 2001 
VA examination reports, the latter one with an October 
2001 addendum; as well as numerous statements and written 
argument submitted by or on behalf of the veteran.

Of particular significance are the VA and private medical 
records, including the VA examination reports, showing 
that the veteran has been diagnosed as having left knee 
disability, especially given the basis of the April 1976 
rating decision.  This evidence bears directly and 
substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim 
of service connection for left knee disability.  Having 
determined that new and material evidence has been added 
to the record, the veteran's claim of service connection 
for this condition is reopened.

Under VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) and Bernard v. 
Brown, 4 Vet. App. 384 (1993), the Board may consider 
regulations not considered by the RO if the claimant will 
not be prejudiced by the Board's action in applying those 
regulations in the first instance.  Although the RO did 
not explicitly reopen the veteran's claim for service 
connection, it has developed and addressed this claim on 
the merits, and so has the veteran.  Therefore the Board 
may consider the merits of the reopened claim without 
further delay.


IV.  Service connection for left knee disability and sleep 
disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In determining whether service connection is 
warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may also be established for a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
to a degree of 10 percent or more not later than December 
31, 2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent 
verification.  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six 
months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) abnormal 
weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of the veteran's 
own willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for 
symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  The notable exception to 
this rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms 
that are objective indications of chronic disability, even 
though such disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation 
of a syndrome that (1) is a clinical diagnosis accepted by 
VA, and (2) is shown by the evidence to be the result of 
service.  If so, service connection may be granted under 
38 C.F.R. § 3.303(d).  If not, service connection must be 
considered under 38 C.F.R. § 3.317.  In the latter case, 
service connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a 
manifestation of a known clinical diagnosis, service 
connection may not be granted under § 3.317.  However, 
service connection may still be granted under § 3.303(d) 
if the Sanchez-Benitez rule is not violated.

As a preliminary matter, the Board notes that it has 
reviewed the pertinent evidence of record.  Because it is 
clear that the veteran suffers from left knee disability 
and sleep disorder, in light of the veteran's contentions, 
the Board will discuss the evidence that relates to 
whether either of the disabilities is related to disease 
or injury that took place during the veteran's military 
service, to include as due to undiagnosed illness.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Left knee

In support of his claim of service connection for left 
knee disability, the veteran argues that service 
connection is warranted on a direct basis because his 
current left knee disability is related to his complaints 
and treatment for left knee problems noted in the service 
medical records for his initial period of service.  The 
veteran alternatively contends that his left knee 
disability is due to undiagnosed illness due to his 
service in Saudi Arabia during the Persian Gulf War.

The private medical records show that the veteran has been 
diagnosed as having a radial tear in the medial meniscus; 
however, none of his private physicians has offered an 
opinion regarding whether this condition is related to his 
military service.
In addition, the examiner who performed the November 1996 
VA general medical examination examiner diagnosed the 
veteran as having left knee arthralgia, and the physician 
who conducted the August 2001 VA examination, and who 
drafted an October 2001 addendum to that report, diagnosed 
him as having patellofemoral symptoms; and August 2001 X-
rays revealed that he had mild degenerative (arthritic) 
changes in his left knee.  In addition, as the RO has 
acknowledged, the service medical records during the 
veteran's initial period of activity duty show that he was 
seen for complaint and treatment of left knee problems.  
As such, this case turns on the question of whether the 
veteran's current left knee disability is related to 
either the complaints and treatment noted during in his 
initial period of active duty or is due to undiagnosed 
illness related to his Persian Gulf War service.

In the August 2001 report, the physician reviewed the 
history of the veteran's left knee disability and 
conducted a comprehensive physical examination, following 
which, he opined that the veteran's left knee disability 
was not related to an injury or condition of service 
origin.  Thereafter, in an October 2001 addendum to that 
report, the examiner offered a detailed explanation for 
that conclusion.  The physician noted that although the 
veteran was seen for left knee complaints in 1975, he was 
not diagnosed as having a chronic left knee disability.  
The examiner concluded that it was not at all likely that 
the current [left knee] condition, patellofemoral symptoms 
left knee of a mild nature, were incurred as a result of 
an injury sustained during his initial period of service.  
In this regard, he also noted that the veteran 
acknowledged sustaining no left knee injury while serving 
during the Persian Gulf War.  In addition, the examiner 
concluded that the veteran did not have joint pain due to 
undiagnosed illness of the left knee because it was in 
fact a diagnosed disability.

In light of the opinions offered by the August 2001 
physician, the only ones of record that discuss whether 
the veteran's current left knee disability is related to 
complaint or treatment during his initial period of active 
duty, the Board must deny this aspect of the veteran's 
claim because the evidence is clearly against the 
veteran's claim.  Moreover, there is no medical evidence 
of record relating any current left knee disability to his 
service.

In this regard, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, there is no basis upon which to 
establish service connection for left knee disability.

In addition, with respect to that aspect of his claim that 
asserts entitlement due to undiagnosed illness, the Board 
notes that because the veteran's left knee pathology has 
been attributed to known clinical diagnoses, i.e., radial 
tear in the medial meniscus; left knee arthralgia; 
patellofemoral symptoms; and mild degenerative changes in 
his left knee, service connection on this basis is not 
available.  38 C.F.R. § 3.317.  

In sum, because the medical evidence of record 
affirmatively indicates that the veteran's current 
diagnosed left knee disability was not incurred in or 
aggravated during, or as a consequence of, service, the 
claim must be denied.

B.  Sleep disorder

In his statements and testimony, the veteran has 
consistently reported that he had no sleep problems prior 
to his deployment to Saudi Arabia during the Persian Gulf 
War, but that since that time, he has suffered from 
chronic sleep impairment.  

In April 1996, the veteran was afforded a psychology 
consultation as part of the Persian Gulf registry 
examination.  The examiner noted the veteran's complaints 
of suffering from chronic sleep disturbance since his 
service in the Persian Gulf.  Following his interview of 
the veteran, the psychologist concluded that the veteran 
met the DSM-IV (Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition) criteria for primary 
insomnia.  In doing so, the examiner explained that most 
cases of primary insomnia have a fairly sudden onset 
related to a major life stressor, which he identified in 
the veteran's case as the Persian Gulf War.  The 
psychologist added that perpetuation of the sleep 
disturbance can continue for years after the initial 
stressor has resolved due to factors such as increased 
arousal, negative associations and conditioned awakening.  
The examiner recommended that the veteran seek 
psychological treatment and pharmacological intervention.

In addition, in November 1996, the veteran was afforded a 
VA neurological examination.  The physician noted the 
veteran's history of having sleep problems since serving 
in the Persian Gulf War.  A mental status examination 
revealed that the veteran had no anxiety, psychosis or 
depression, and a neurological examination was likewise 
normal.  The examiner's diagnosis was "no sleep disorder 
found."

The evidence shows that the April 1996 examiner diagnosed 
the veteran as having primary insomnia as directly related 
to his period of service in the Persian Gulf War.  The 
psychologist offered a detailed rationale for his 
conclusion, and indeed, that assessment is consistent with 
the one offered by the physician who performed the 
November 1996 VA neurological examination.  In light of 
the foregoing, service connection is warranted.  

In reaching this determination, the Board notes that 
although service connection is being granted on a direct 
basis, this conclusion is consistent with VA's formal 
recognition of sleep disturbances as a sign or symptom 
that might represent a manifestation of undiagnosed 
illness.  38 C.F.R. § 3.317(b).  In any event, an analysis 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 is unnecessary.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for low back 
disability, prior to August 25, 2000, is granted.

Entitlement to an evaluation in excess of 20 percent for 
low back disability subsequent to August 25, 2000, is 
denied.

As new and material evidence has been presented, the 
veteran's claim of service connection for left knee 
disability is reopened; the appeal is granted to this 
extent only.

Service connection for left knee disability is denied.

Service connection for primary insomnia is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

